Animals are "property" and it would seem logical that if they are not properly cared for they would suffer damage. However, I feel compelled to follow the reasoning contained in State v. Orr (1985), 26 Ohio App. 3d 24, wherein Judge Cook found that expenses for care of animals did not constitute property damage and was not subject to restitution.
It would appear that such cases are occurring on a frequent basis, and that the legislature should address the problem of restitution in a prosecution for cruelty to animals.